Case 1:20-cv-00803-JRS-TAB Document 8 Filed 10/26/20 Page 1 of 4 PageID #: 111




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

DAMION COBB,                                        )
                                                    )
                                Petitioner,         )
                                                    )
                           v.                       )        No. 1:20-cv-00803-JRS-TAB
                                                    )
STATE OF INDIANA,                                   )
                                                    )
                                Respondent.         )

      ORDER GRANTING MOTION TO DISMISS HABEAS CORPUS PETITION

       Damion Cobb, an inmate of the Indiana Department of Correction ("IDOC"), has filed a

petition for a writ of habeas corpus challenging his state conviction under Indiana Criminal Case

No. 49G05-1601-MR-2269. The respondent has filed a motion to dismiss arguing, among other

things, that Mr. Cobb has not presented his claims through a complete round of state court review.

Mr. Cobb has not filed a reply, and the time to do so has passed. For the reasons explained below,

the motion to dismiss is GRANTED and the petition is DISMISSED WITH PREJUDICE.

                                                   I.
                                              BACKGROUND

       On January 15, 2016, Mr. Cobb and an accomplice attempted to rob a gas station in

Cumberland, Indiana. Dkt. 7-5, pp. 2-3. They shot and killed one of the store clerks almost

immediately. Id. When the other store clerk said she did not know how to open the cash register,

they fled the scene. Id.

       Following a jury trial, Mr. Cobb was found guilty of felony murder and robbery resulting

in serious bodily injury. Id. at 7-8. The trial court entered a judgment of conviction on felony

murder, vacated the robbery verdict, and sentenced Mr. Cobb to 45 years at IDOC. Id. at 8.
Case 1:20-cv-00803-JRS-TAB Document 8 Filed 10/26/20 Page 2 of 4 PageID #: 112




        Mr. Cobb appealed his conviction to the Indiana Court of Appeals, arguing that a witness's

in-court identification violated the Indiana Constitution and the Indiana Rules of Evidence.

Dkt. 7-3. The Indiana Court of Appeals affirmed his conviction on January 31, 2020. Dkt. 7-5.

Mr. Cobb did not file a petition for rehearing in the Indiana Court of Appeals or a petition to

transfer in the Indiana Supreme Court. Dkt. 7-2.

        On March 12, 2020, Mr. Cobb filed a petition in this Court titled, "Petition for Rehearing."

Dkt. 2. He raises the same claim in this petition that he raised in his brief to the Indiana Court of

Appeals. Id. The Court construed this filing as a petition for a writ of habeas corpus and issued an

Order to Show Cause to the respondent. Dkt. 3. The respondent filed a motion to dismiss, arguing

that the claim is procedurally defaulted because it was not presented through a complete round of

state court review. 1 See Dkt. 5, p. 4.

                                                 II.
                                          LEGAL STANDARD

        When a prisoner brings a habeas petition pursuant to 28 U.S.C. § 2254, a federal court

cannot grant relief unless the petitioner has exhausted the remedies available in state court.

28 U.S.C. § 2254(b)(1). To exhaust a claim for habeas review, the petitioner "must give the state

courts one full opportunity to resolve any constitutional issues by invoking one complete round of

the state's established appellate review process." Snow v. Pfister, 880 F.3d 857, 864 (7th Cir. 2018)

(quoting O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). If a petitioner brings a claim in a

federal habeas petition before fairly presenting it under Boerckel, and if it is too late to bring the




1
  The respondent also argues that Mr. Cobb's claim is procedurally defaulted because it was
deemed waived by the Indiana Court of Appeals and that his claim alleging violations of Indiana
law is not cognizable on habeas review. Dkt. 5, pp. 2-4, 5. Because the Court finds that Mr. Cobb's
claim is procedurally defaulted because it was not presented through a complete round of state
court review, it need not address these other arguments.
                                                   2
Case 1:20-cv-00803-JRS-TAB Document 8 Filed 10/26/20 Page 3 of 4 PageID #: 113




claim in state court, the claim is defaulted. Guest v. McCann, 474 F.3d 926, 930 (7th Cir. 2007).

The respondent bears the burden of showing that a claim is procedurally defaulted on this basis.

Grigsby v. Cotton, 456 F.3d 727, 732 (7th Cir. 2006).

                                              III.
                                          DISCUSSION

       Mr. Cobb did not file a petition to transfer to the Indiana Supreme Court following the

denial of his direct appeal by the Indiana Court of Appeals on January 31, 2020. The deadline to

file a petition to transfer expired on March 17, 2020. See Ind. App. R. 57(C)(1) (a petition to

transfer shall be filed no later than forty-five days after the adverse decision if rehearing was not

sought). He has therefore failed to exhaust his available state court remedies, and his opportunity

to do so has passed. Accordingly, the motion to dismiss is GRANTED and the petition is

DISMISSED WITH PREJUDICE.

                                         IV.
                            CERTIFICATE OF APPEALABILITY

       "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, the petitioner must first obtain a certificate of appealability, which will issue only if the

petitioner has made "a substantial showing of the denial of a constitutional right." See 28 U.S.C.

§ 2253(c)(1), (c)(2). Where a petition is denied on procedural grounds, the petitioner must also

show that reasonable jurists could disagree with that procedural ruling. Peterson v. Douma, 751

F.3d 524, 530−31 (7th Cir. 2014).

       Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to "issue or deny a certificate of appealability when it enters a




                                                  3
Case 1:20-cv-00803-JRS-TAB Document 8 Filed 10/26/20 Page 4 of 4 PageID #: 114




final order adverse to the applicant." No reasonable jurist could conclude that Mr. Cobb exhausted

his available state court remedies. Accordingly, a certificate of appealability is DENIED.

                                            V.
                                        CONCLUSION

         For the reasons explained above, the respondent's motion to dismiss, dkt. [7], is

GRANTED, and the petition for a writ of habeas corpus is DENIED WITH PREJUDICE. A

certificate of appealability is DENIED. Final Judgment in accordance with this Order shall now

issue.

         SO ORDERED.


         Date:   10/26/2020




Distribution:

DAMION COBB
273233
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Tyler G. Banks
INDIANA ATTORNEY GENERAL
tyler.banks@atg.in.gov




                                                4
